Case: 14-13835   Date Filed: 06/04/2015   Page: 1 of 10


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 14-13835
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:13-cv-00244-WS-M



MORRIS POLION,

                                                            Plaintiff-Appellant,

                                     versus

THE CITY OF GREENSBORO,
CHIEF WILLIE HUDSON,
MICHAEL HAMILTON,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                              (June 4, 2015)

Before HULL, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 14-13835       Date Filed: 06/04/2015      Page: 2 of 10


       Morris Polion, a former City of Greensboro police officer, appeals the

district court’s grant of summary judgment to the City of Greensboro

(“Greensboro”), the Chief of Police Willie Hudson, and the Assistant Chief of

Police Michael Hamilton (collectively “the Defendants”) on his 42 U.S.C. § 1983

claim of First Amendment retaliation. After review, we affirm. 1

                              I. BACKGROUND FACTS

       In the summer of 2012, Plaintiff Polion was terminated from the police

department after a citizen complained. The citizen reported that Officer Polion,

while responding to a domestic violence call at her apartment, had taken her

television and would not return it. Defendant Chief Hudson conducted an

investigation into the citizen’s complaint and recommended Plaintiff Polion’s

termination. A three-member grievance committee conducted a pre-disciplinary

hearing, at which Plaintiff Polion, Defendant Chief Hudson, and the complaining

citizen all gave evidence. Afterward, the grievance committee recommended

unanimously that Plaintiff Polion be terminated, and the city council voted

unanimously to accept the grievance committee’s recommendation.




       1
         We review a district court’s summary judgment ruling de novo, applying the same legal
standards as the district court. Carter v. City of Melbourne, 731 F.3d 1161, 1166 (11th Cir.
2013). Summary judgment is appropriate when, viewing the evidence in the light most favorable
to the non-moving party, “there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a), (c); Carter, 731 F.3d at 1166.
                                                  2
               Case: 14-13835       Date Filed: 06/04/2015       Page: 3 of 10


       In his § 1983 action, Plaintiff Polion claimed he was actually terminated in

retaliation for complaints he made about Defendants Chief Hudson and Assistant

Chief Hamilton. Specifically, Polion claimed that over a two year period, he

complained to Greensboro’s mayor and two city council members about

misconduct by Hudson and Hamilton, including obstructing justice, mishandling

contraband, and using excessive force. 2

       The district court granted summary judgment, concluding, inter alia, that

Plaintiff Polion had not presented evidence from which a reasonable jury could

find that Polion’s complaints about Defendants Hudson and Hamilton were a

substantial motivating factor in the decision to terminate him. More particularly,

the district court determined that Polion’s evidence did not “create a jury issue as

to whether Hudson acted with a retaliatory motive” when Hudson recommended

that Polion be terminated and testified at the pre-disciplinary hearing.

                                     II. DISCUSSION

       Although a government employer may not discharge a public employee in

retaliation for speech protected under the First Amendment, a public employee’s

free speech right is not absolute. Carter v. City of Melbourne, 731 F.3d 1161,

       2
         In addition to a First Amendment retaliation claim, Plaintiff Polion’s complaint also
asserted Equal Protection and Due Process claims under § 1983 and claims of outrage and
negligent supervision, training, and retention under Alabama law. The district court granted
summary judgment as to all of the state law claims and to some, but not all, of the Equal
Protection and Due Process claims. Later, Plaintiff Polion voluntarily dismissed his remaining
Equal Protection and Due Process claims with prejudice. On appeal, Polion raises no issue as to
any of these claims except his First Amendment retaliation claim.
                                                   3
                Case: 14-13835       Date Filed: 06/04/2015       Page: 4 of 10


1168 (11th Cir. 2013). In evaluating a First Amendment retaliation claim, we

apply a four-part test. Moss v. City of Pembroke Pines, 782 F.3d 613, 617-18

(2015). First, as a threshold matter, we consider “whether Plaintiff’s speech was

made as a citizen and whether it implicated a matter of public concern.” Id.

(quotation marks omitted). If so, “we then weigh Plaintiff’s First Amendment

interests against the City’s interest in regulating his speech to promote the

efficiency of the public services it performs through its employees.” Id. at 618

(quotation marks omitted). These first two elements raise questions of law decided

by the court and determine “whether Plaintiff’s speech is protected by the First

Amendment.” Id. Third, we consider whether the plaintiff has shown that his

protected speech “was a substantial motivating factor in his termination.” Id. 3 “If

Plaintiff is able to make this showing, the burden shifts to the City to prove that it

would have terminated Plaintiff even in the absence of his speech.” Id. The last

two parts of the test, which address causation, are questions of fact to be resolved

by the jury unless there is no factual dispute. Id.

       Here, the district court concluded, and the parties do not dispute, that Polion

was speaking as a citizen about matters of public concern when he complained


       3
         The third prong is sometimes formulated as “whether the employee’s speech played a
‘substantial part’ in the government’s decision” to terminate the employee. See, e.g., Carter, 731
F.3d at 1168 (equating the showing that the speech played a “substantial part” with the showing
that the speech “was a substantial motivating factor in the state’s employment decision”); Bryson
v. City of Waycross, 888 F.2d 1562, 1565-66 (11th Cir. 1989) (doing same and citing Mt.
Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287, 97 S. Ct. 568, 576 (1977)).
                                                    4
              Case: 14-13835     Date Filed: 06/04/2015   Page: 5 of 10


about Defendants Chief Hudson and Assistant Chief Hamilton and that Polion’s

First Amendment interests in complaining outweighed Greensboro’s interest in

regulating his speech. This appeal thus addresses the third prong of the analysis—

whether Polion met his burden to present evidence that his complaints about

Hudson and Hamilton were a substantial motivating factor in the decision to

terminate him.

      This Court has said that “it is neither possible nor desirable to fashion a

single standard” and that instead the court must “examine the record as a whole to

ascertain whether [the employee] presented sufficient evidence for a reasonable

jury to conclude that his protected speech was a ‘substantial’ motivating factor in

the decision to terminate him.” Stanley v. City of Dalton, 219 F.3d 1280, 1291

(11th Cir. 2000) (quotation marks omitted and alteration adopted). In Stanley v.

City of Dalton, we identified several relevant factors to consider, including: (1)

whether termination closely followed the protected speech; (2) whether the

employee showed that other explanations for the termination were pretextual;

(3) whether the employer made comments connecting the termination to protected

speech; (4) whether the employer provided varied explanations for the termination;

(5) who initiated termination proceedings against the employee; (6) whether there

was evidence of management’s hostility; and (7) whether the employer had a




                                              5
              Case: 14-13835     Date Filed: 06/04/2015   Page: 6 of 10


motive to retaliate. Id. at 1291 n.20. No one factor is outcome determinative, and

the employee’s burden is not a heavy one. Id.

      Here, the district court did not err in concluding that Plaintiff Polion

presented insufficient evidence to create a jury question as to whether Polion’s

complaints about Defendants Hudson and Hamilton were a substantial motivating

factor for his termination. As the district court noted, Polion did not claim that

either the grievance committee or the city council harbored any retaliatory animus

when they voted unanimously to terminate him. Instead, Polion claimed that

Defendant Hudson’s retaliatory motive for investigating Polion and recommending

his termination infected the termination process, essentially a “cat’s paw”

argument. To show causation through a cat’s paw theory, the plaintiff must at a

minimum show that the ultimate decision-maker followed a biased

recommendation. See, e.g., Staub v. Proctor Hosp., 562 U.S. 411, ___, 131 S. Ct.
1186, 1193 (2011); Stimpson v. City of Tuscaloosa, 186 F.3d 1328, 1331 (11th

Cir. 1999). Here, Polion did not present evidence that Chief Hudson’s

recommendation was biased. Rather, it is undisputed that Chief Hudson’s

recommendation was based on his investigation, which was initiated in response to

a civilian complaint and uncovered evidence substantiating that complaint.

      In particular, undisputed evidence in the record established that the civilian,

after several unsuccessful months of trying to get Polion to return her television,


                                              6
                Case: 14-13835        Date Filed: 06/04/2015       Page: 7 of 10


approached Assistant Police Chief Hamilton at a ballgame “on her own” and told

him about Polion, which triggered the investigation. While Polion testified at his

deposition that he believed Hudson wanted to find evidence of misconduct in order

to have Polion terminated and that Hamilton, acting as Hudson’s accomplice,

“motivated” the civilian to file the complaint against Polion, Polion offered no

admissible evidence to support these claims. 4

       Furthermore, the evidence Chief Hudson uncovered when he investigated

the citizen’s complaint supported Hudson’s conclusion that Polion had engaged in

the alleged misconduct and was dishonest during the investigation. Specifically, it

was undisputed that during his investigation, Chief Hudson interviewed witnesses

and gathered evidence that: (1) Polion, in contravention of police department

policy, took the citizen’s television from her apartment even though she told Polion

it belonged to her; (2) Polion had an accompanying officer move the television to

an apartment rented in his own name, where it stayed for several months despite

the citizen’s repeated requests for its return; and (3) although during the

investigation Polion claimed that another officer lived in the apartment where the

       4
         Polion testified to several inadmissible hearsay statements about events for which he
clearly had no personal knowledge. For example, Polion claimed that “several people in the
community” said Hudson “was going around -- he’s pretty much known for that -- going around
saying, okay, I’m getting rid of these three officers [including Polion], they’re going to be gone.”
Polion also claimed he spoke with, and obtained a statement from, the civilian’s boyfriend in the
domestic dispute and that the boyfriend said police officers had “pulled [him] out of his vehicle,
placed [him] on the ground, asking him would he file charges against [Polion]” and that the
officers “had been trying to force him to say that it was not his TV.” Polion, however, did not
submit sworn statements from any of these individuals.
                                                     7
               Case: 14-13835       Date Filed: 06/04/2015      Page: 8 of 10


television was ultimately found by Chief Hudson, the other officer did not in fact

live in that apartment. Indeed, although Polion denied the citizen’s version of

events, all of the other witnesses Chief Hudson interviewed about the television

incident contradicted Polion’s version of events.

       In short, as the district court explained, the evidence that Chief Hudson’s

investigation revealed was “not so flimsy as to suggest Hudson did not truly

believe [Polion’s misconduct] had occurred,” and could reasonably have motivated

an employer to terminate an employee. In fact, when the grievance committee

heard both Polion’s and the civilian’s versions of the television incident, it also

believed the civilian and not Polion. The members of the grievance committee all

also averred that they voted to recommend Polion’s termination due to his

misconduct, and Polion presented no evidence that any of the grievance committee

members was aware of Polion’s complaints.

       Considering the Stanley factors, Plaintiff Polion showed that Chief Hudson,

assuming he knew of Polion’s complaints, had a possible motive to retaliate and

was the person who initiated termination proceedings. 5 But, the problem for

Polion is that Hudson was not the person who filed the underlying misconduct


       5
         Polion did not present any evidence that Chief Hudson knew of Polion’s particular
complaints to the mayor and city council members. Rather, Polion presented evidence that after
Hudson became Chief of Police, he held a meeting and advised police officers that he was the
person they should talk to and that they should not talk to city council members because he
would be informed of what was said. The district court concluded that this evidence created “an
issue of fact as to whether Hudson was aware of the plaintiff’s complaints about him.”
                                                   8
                Case: 14-13835        Date Filed: 06/04/2015       Page: 9 of 10


complaint. And, Polion presented no evidence that the reason for investigating and

terminating Polion—his misconduct in taking the television and his dishonesty

during the resulting investigation—was pretextual or had ever varied. Nor did

Polion present evidence that city officials, including Hudson and Hamilton, made

comments connecting Polion’s termination to his complaints or showed any

hostility to Polion. Finally, Polion also failed to show temporal proximity. Polion

admitted he had been complaining about Hudson for two years before he was

terminated, and he could not recall any dates (and very few timeframes) for his

conversations with the mayor and the city council members. Under the

circumstances, Polion did not present sufficient evidence for a reasonable jury to

find that Polion’s complaints about Hudson and Hamilton were a substantial

motivating factor in his termination.

       Polion points to an affidavit of the city clerk, but that affidavit does not

create a jury issue as to whether Polion’s complaints were a substantial motivating

factor for his termination. In her affidavit, the city clerk stated that Chief Hudson

first learned of the television incident on June 14, 2012 and investigated, but then

states that the city mayor gave Polion notice of intent to terminate on June 12,

2012. 6 Polion argues that the dates in the city clerk’s affidavit show that Chief



       6
        In the district court, the Defendants sought permission to file an amended affidavit,
explaining that the June 14, 2012 date in the original affidavit was due to a scrivener’s error and
                                                     9
               Case: 14-13835        Date Filed: 06/04/2015       Page: 10 of 10


Hudson decided to terminate him before investigating, but no juror could

reasonably rely on this discrepancy because the affidavit also stated that Hudson

investigated after he learned of the television incident.

       For all these reasons, the district court correctly concluded that Polion

provided insufficient evidence that his complaints were a substantial motivating

factor in the decision to terminate him and did not err in granting summary

judgment to the Defendants on Polion’s First Amendment retaliation claim. 7

       AFFIRMED.




should have stated June 4, 2012. The district court denied the motion because “doing so [would]
eliminate the fact issue created by the original.”
       7
         Because we affirm the district court’s entry of summary judgment as to all three
Defendants on the merits of the First Amendment retaliation claim, we do not address the district
court’s alternative rulings that, even if Polion’s evidence established a constitutional violation,
the individual defendants were entitled to qualified immunity and that the City of Greensboro
could not be subject to municipal liability under a cat’s paw theory of liability.
                                                    10